DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the bag” in Line 3 of the claim.  It is not clear if “the bag” is singular as recited in Line 3 or plural as required in Line 1 of the claim.  For examination purposes “the bag” is being interpreted as “a bag of said bags”.
Claim 2 recites the limitation "its bag gripping devices" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “its bag gripping devices” is being interpreted as “lift frame bag gripping devices”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urban DE 8633746 and in view of Konczak 6,471,767.
In Re Claim 1, Urban teaches a device for handling dust-tight and substantially air-tight bags (38) filled with free-flowing or flowable materials and for separating the bag material from the contents of the bag above a collecting device (collection device below 6 and 7, Fig. 1), characterized in that the device comprises:												 a bag feed track (5) with a bag pick-up point (See Fig. 1), 						a manipulation device (1, 2, 3, 4, Fig. 1) with a lift frame (1) for grasping the filled bags (38), 		a bag slitting device (6, 7) for opening the filled bags,
a collecting device (Collection device below 6 and 7, Fig. 1) for collecting the contents of the bag, an empty bag deposit (8, Fig. 1), 
Urban does not teach an empty pallet deposit.
However, Konczak teaches an empty pallet deposit (284) (Column 13, Lines 24-33).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add an empty pallet deposit to the device of Urban as taught by Konczak in order to reuse the pallet and save money.
In Re Claim 6, Urban teaches the manipulation device comprising a robot movable about a plurality of axes.  (See 35, Fig. 8a and 8b) 
In Re Claim 8, Urban teaches a bag slitting device comprising a cutting frame (roller for 6 and 7) and cutting knife arrangements (Blades attached to rollers 6 and 7).
In Re Claim 9, Urban teaches the collecting device comprising a collecting funnel.  (See Fig. 1) 
In Re Claim 11, Urban teaches the empty bag deposit comprising an empty bag deposit funnel.  (See Fig. 1) 
In Re Claim 12, Urban teaches a bag compressing device (9) which compresses the empty bags provided below the empty bag deposit.
Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urban/Konczak and in view of Vaz DE 940456.
In Re Claims 2-5 and 20, Urban/Konczak teach the device of Claim 1 as discussed above.
Urban/Konczak are silent concerning the lift frame and its bag gripping devices configured to grasp a plurality of filled bags and in that hook shaped bag grippers are provided for each bag.
However, Vaz teaches the lift frame (1) and its bag gripping devices (4) configured to grasp a plurality of filled bags and in that hook shaped bag grippers (4) are provided for each bag; and			at least four hook shaped bag grippers for each bag. (See Fig. 1 and 2) and				the bag grippers can be moved from a transport position (right side of Fig. 2) into an operating position (Left side fig. 2) and in the operating position the bag grippers engage the bags grasped by the manipulation device, and in the transport position the bag grippers are free of bags; and				the bag gripping device has a stripping device (6) for each bag gripper; and				the bag grippers are hook shaped and designed to have a circular cross section which penetrates the bags. (See Fig. 2) 
 It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a lift frame grasping a plurality of bags in the device of Urban/Konczak as taught by Vaz in order to decrease the amount of time to complete the process.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban/Konczak and in view of De Baat 2005/0019141.
In Re Claim 7, Urban/Konczak teach the device of Claim 1 as discussed above.
Urban/Konczak is silent concerning the bag feed track having a conveyor belt for receiving bags.
However, De Baat teaches the bag feed track having a conveyor belt (26a) for receiving bags.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a conveyor belt for a bag feeding track in the device of Urban/Konczak as taught by De Baat in order to move bags with reduced risk of falling.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban/Konczak and in view of Urban DE3643076.
In Re Claim 23, Urban/Konczak do not teach at least one suction device provided on the lift frame to draw in the filled bags, wherein the negative pressure is generated by a negative pressure source.
However, Urban ‘076 teaches at least one suction device provided on the lift frame to draw in the filled bags, wherein the negative pressure is generated by a negative pressure source. (abstract) 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a suction device to the device of Urban ‘746/Konczak as taught by Urban ‘076 in order to provide additional hold on the bags and reduce stress of grabbers during lifting.
Allowable Subject Matter
Claims 10, 13-19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Neighbors teaches a device including a bag feed track, a bag slitting device, a collecting device and an empty bag deposit.
Schott, Jr. et al. teach a bag opening and emptying device.					
Lambert et al. teach a container opening and emptying device.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652